Exhibit A
    @fre
    r@ssB-

      "&
         lvB #E*€=B?
         .{tg r      5eEBtrC
                         *"LF El %'-AS.€.#"E"E                                   6324 Taylor Drive, Flint, Michigan 48507-4685
                                                                                 Local (810) 244-3318 Toll-Free (877)931-8222
    @.t                  j    egga".4e
    W        €-"       *s:.   AeAB..q,"esbr&.€E
                                                                                 Business Hours - Eastern Standard Time
    W          & {r*dii {.*;'p*ratr*n. l;ri                                      Monday - Thursday 8:15 A.M. - 9:00 P.M.
                                                                                 Friday                8:15 A.M. - 5:30 P.M.
    Statement          Date:           March 3,2020                              Saturday              8:15 A.M. - 12:30 P.M.
    Reference          Number:                    1
    CURRENT CREDITOR.: CAPITAL ONE, N.A.
    ORIGINAL CREDITOR: CAPITAL ONE, N.A.
                                         *****5480
    RE: YOUR KOHL'S CREDIT CARD ACCOUNT
    CURRENT  BALANCE:  $349.60




    Dear THOMAS KEWISH

    This account has been placed with our offrce for collection and calls for payment in full. Please contact us so we may
    assist you in this matter.

    Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt, or any
    portion thereof, this office willassume this debt is vatid. lf you notify this office in writing within 30 dqVsfrom receiving
    this notice that you disoute the valldlty of this debt, cr any- poiiion ihei^eu;, iiris orflce wiil obtain verification of this debt
    or obtain a copy of a judgment and mail you a copy of such judgment or verification. lf you request of this office in
    writing 30 days after receiving this notice, this office will provide you with the name and address of the original
    creditor, if different from the current creditor.

    Raeann Kenneth,                 Ext.433       q

    THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT
    PURPOSE. THIS COMMUNICATION IS FROM A DEBT COLLECTOR.




                                                                                                                                       13Z6:lQNMEBcft         .   1   4:1   1   i ?-r ! 1   7




    Y25390C840                                                                   Inside Michigan        (810) 244-3318
                                                                                 Outside Michigan       (877) 931-8222
    Illlll t]il|ilil   ]il ililIilill]il ilil ilil]tililtilt                     Business Hours - Eastern Standard Time
    PO Box 505
                                                                                 Monday - Thursday B:15 A.M. - .9:00 P.M.
    Linden MI48451-0505
                                                                                 Friday                 8:15 A.M. - 5:30 P.M.
    ADDRESS SERVICE REQUESTED
                                                                                 Saturday

                                                                                               Reference Number:
                                                                                               Current Balance: $349.60
x


5   llil, lt,l, tt,l,l,,,, illtiltl,lll, llll, r t,l, l l,tllllll,,tt,l l,,llt

    THOMAS KEWISH                                                                I   l   l,'   l   l   11,,,1,,,1,1,,1,11,,1,,1,,1,1,,,1'   1,1,'   ll," ll
                                                                                 'l"     "l' &' Medical
                                                                                 Mcrchants
    Hutto TX 18634-5696                                                          Credit Corporation, Inc.
                                                                                 6324 Taylor Drive
                                                                                 Flint MI 48507-4685
